In a matrimonial action in which a judgment for arrears was entered against defendant, plaintiff appeals from an order of the Supreme Court, Nassau County, dated March 11, 1976, which, inter alia, granted defendant’s motion to stay the Sheriff of Nassau County from selling certain real property to enforce the said judgment, pending the determination of an action by plaintiff to set aside the allegedly fraudulent conveyances of the said property. Order affirmed, without costs or disbursements. Special Term did not abuse its discretion in staying the sale of the property (see CPLR 2201). If the conveyances of the property by defendant are ultimately set aside, the land is available for sale. It appears that defendant had no interest in the land on the date of the levy. Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.